               Case 1:20-cv-03283 Document 1 Filed 04/27/20 Page 1 of 6



BROWN GAVALAS & FROMM LLP
Peter Skoufalos
505 Fifth Avenue
New York, New York 10017
E-mail: pskoufalos@browngavalas.com
Tel: (212) 983-8500
Fax: (212) 983-5946

Attorneys for Petitioner
SPLIETHOFF TRANSPORT B.V.

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------X
 SPLIETHOFF TRANSPORT B.V.,
                                                            20 Civ. 3283
                           Petitioner,

         -against-                                          VERIFIED PETITION FOR ORDER
                                                            COMPELLING ARBITRATION AND
 PHYTO-CHARTER INC.,                                        FOR APPOINTMENT OF
                                                            ARBITRATOR
                            Respondent.
 -----------------------------------------------------X


        Petitioner, SPLIETHOFF TRANSPORT B.V. (“Spliethoff” or “Petitioner”), by its

attorneys, Brown Gavalas & Fromm LLP, for its verified petition to compel Respondent,

PHYTO-CHARTER INC. (“Phyto” or “Respondent”) to arbitrate and for the Court to appoint

Respondent’s arbitrator, alleges as follows:

        1.       This petition to compel arbitration is made pursuant to 28 U.S.C. § 1333 and in

accordance with the provisions of the Federal Arbitration Act, 9 U.S.C. § 1 et seq. and § 201 et

seq. (hereinafter “FAA”). This Court has jurisdiction over this matter in that the dispute involves

a claim for breach of an agreement to charter a vessel, which constitutes an admiralty and

maritime claim within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure. This

Court also has jurisdiction under 9 U.S.C. § 202 in that there is an arbitration agreement
             Case 1:20-cv-03283 Document 1 Filed 04/27/20 Page 2 of 6



involving foreign corporations which falls under the Convention on the Recognition and

Enforcement of Foreign Arbitral Awards, 9 U.S.C. § 201 et seq. (“New York Convention”).

                                             THE PARTIES

       2.      At all material times, Petitioner was and still is a foreign corporation organized

and existing pursuant to the law of The Netherlands and, at all relevant times, was the disponent

owner of the M/V DELTAGRACHT (the “Vessel”).

       3.      At all material times, Respondent, a corporation formed in the State of Maine,

with an office at 141 Water Street, Eastport, Maine, was the charterer of the Vessel.

               PARTIES’ AGREEMENT FOR THE CHARTER OF THE VESSEL

       4.      On or about November 26, 2019, Petitioner and Respondent entered into an

agreement whereby Respondent agreed to charter (i.e. lease) the Vessel from Petitioner for a

voyage from Eastport, Maine to Aarhus, Denmark to transport a cargo of approximately 6,200

metric tons of woodchips in bulk (the “Charter Agreement”). Attached hereto as Exhibit “A” is a

true and correct copy of the email dated November 26, 2019 from brokers Clarkson Platou

Shipbroking confirming the formation of the Charter Agreement and its main terms.

       5.      Pursuant to the Charter Agreement, at Clause 6, Respondent was required to load

the cargo of woodchips aboard the Vessel upon the Vessel’s arrival at the load port in Eastport,

Maine between December 11 and 20, 2019.

       6.      Pursuant to the Charter Agreement, at Clause 9, Respondent agreed to pay

Petitioner lump-sum freight in the amount of $542,500.00.

       7.      Pursuant to the Charter Agreement, at Clause 12, the parties agreed that all

disputes arising under their agreement would be subject to arbitration in New York and subject




                                                 2
             Case 1:20-cv-03283 Document 1 Filed 04/27/20 Page 3 of 6



to the laws of the United States and New York. Specifically, the arbitration clause of the Charter

Agreement provides as follows:

               12.    Contract Law and Arbitration
               US/NY law to apply with ga/arbitration to be in NY, small claims procedure to
               apply for claims usd 100,000 or less.

             RESPONDENT’S REPUDIATION AND BREACH OF THE CHARTER
                                 AGREEMENT

       8.      On or about December 9, 2019, Respondent, through its brokers, advised

Petitioner that it would not have the cargo of woodchips available to load aboard the Vessel upon

its arrival in Eastport, Maine on December 11, 2019, as required by the Charter Agreement. On

that same date, Petitioner advised Respondent that the Vessel was available to load the cargo of

woodchips and that any time incurred by Petitioner awaiting the loading of the cargo would be at

Respondent’s expense in accordance with the demurrage provisions (i.e. contract terms

compensating the Petitioner for delays in loading the required cargo) of the Charter Agreement.

       9.      On December 10, 2019, Respondent advised Petitioner that it “will not have cargo

available for loading” aboard the Vessel as required by the Charter Agreement and repudiated

further performance of the Charter Agreement.

                RESPONDENT’S FAILURE TO ARBITRATE AND APPOINT AN
                                  ARBITRATOR

       10.     On January 31, 2020, a demand for arbitration was served on Respondent to

obtain payment for the freight due from Respondent under the Charter Agreement. Petitioner’s

Demand for Arbitration (i) demanded arbitration in New York in accordance with Clause 12 of

the Charter Agreement; (ii) detailed the amount of Petitioner’s claim; and, (iii) appointed Mr.

Thomas Fox as Petitioner’s arbitrator. On that same date, Respondent acknowledged receipt of

Petitioner’s Demand for Arbitration. Attached hereto as Exhibits “B” and “C” are true and



                                                3
                Case 1:20-cv-03283 Document 1 Filed 04/27/20 Page 4 of 6



correct copies of Petitioner’s Demand for Arbitration and Respondent’s acknowledgement of

same.

        11.      Despite repeated demands that Respondent appoint its arbitrator and proceed with

arbitration in New York in accordance with Clause 12 of the Charter Agreement, Respondent has

refused to proceed with the arbitration and to appoint its arbitrator.

                                          REQUEST FOR RELIEF

        12.      Pursuant to the FAA and the New York Convention, the Court has the power to

appoint an arbitrator on behalf of Respondent and to order that the arbitration proceed forthwith

pursuant to the Federal Arbitration Act and the New York Convention. 9 U.S.C. §§ 4, 5 and 206.

Petitioner respectfully requests the Court to exercise this power. To assist the Court in its

designation, a complete current list of the Roster of Arbitrators of the Society of Maritime

Arbitrators, Inc. is attached here to as Exhibit “D”.

        13.      Petitioner has duly performed all its obligations to Respondent under the Charter

Agreement.

        14.      No previous application has been made to this Court, or any other court or judge,

for the order and relief sought herein.

        WHEREFORE, Petitioner requests that this Court issue an Order:

        (i)      Appointing an arbitrator on behalf of Respondent and directing Respondent to

proceed to arbitration forthwith, or, upon its failure to so proceed, directing that the arbitration

proceed forthwith without Respondent; and

        (ii)     Awarding Petitioner costs and attorneys’ fees associated with this petition; and

        (iii)    Granting such other and further relief as may be just in the circumstances.

Dated: New York, New York
       April 27, 2020

                                                   4
Case 1:20-cv-03283 Document 1 Filed 04/27/20 Page 5 of 6



                                 s/ Peter Skoufalos
                         PETER SKOUFALOS
                         BROWN GAVALAS & FROMM LLP
                         505 Fifth Avenue
                         New York, New York 10017
                         E-mail: pskoufalos@browngavalas.com
                         Tel: (212) 983-8500
                         Fax: (212) 983-5946
                         Attorneys for Petitioner,
                         SPLIETHOFF TRANSPORT B.V.




                           5
Case 1:20-cv-03283 Document 1 Filed 04/27/20 Page 6 of 6




                           6
